EXHIBIT 10.3
(RODMAN & RENSHAW LOGO) [c87051c8705101.gif]
June 18, 2009
CONFIDENTIAL
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591

Attn:  
Robert W. Cook
Senior Vice President & Chief Financial Officer

Dear Mr. Cook:
This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and EpiCept Corporation (the
“Company”), that Rodman shall serve as the exclusive placement agent for the
Company, on a reasonable “best efforts” basis, in connection with the proposed
placement (the “Placement”) of registered securities (the “Securities”) of the
Company, including warrants (the “Warrants”) to purchase shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”). The terms of
such Placement and the Securities shall be mutually agreed upon by the Company
and the purchasers (each, a “Purchaser” and collectively, the “Purchasers”)
pursuant to a Securities Purchase Agreement (the “Securities Purchase
Agreement”) and nothing herein constitutes that Rodman would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement. This Agreement, the
Securities Purchase Agreement, and the Warrants shall be collectively referred
to herein as the “Transaction Documents.” The date of the closing of the
Placement shall be referred to herein as the “Closing Date.” The Company
expressly acknowledges and agrees that Rodman’s obligations hereunder are on a
reasonable best efforts basis only and that the execution of this Agreement does
not constitute a commitment by Rodman to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of Rodman with respect to securing any other financing on behalf of the
Company.
SECTION 1. COMPENSATION AND OTHER FEES.
A. Fees and Expenses. In connection with the services described above, the
Company shall pay to Rodman the following compensation:
1. Placement Agent’s Fee. The Company shall pay to Rodman a cash placement fee
(the “Placement Agent’s Closing Fee”) equal to 7% of the aggregate purchase
price paid by each purchaser of Securities. The Placement Agent’s Closing Fee
shall be paid at the closing of the Placement (the “Closing”) from the gross
proceeds of the Securities sold.
Rodman & Renshaw, LLC • 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 • Fax: 212 581 5690 • www.rodm.com • Member: FINRA, SIPC

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 2
2. Warrants. As additional compensation for the services, the Company shall
issue to Rodman or its designees at the Closing such number of warrants (the
“Rodman Warrants”) to Rodman or its designees at the Closing to purchase shares
of Common Stock equal to 5% of the aggregate number of shares of Common Stock
sold to the public in the Placement, plus any shares of Common Stock underlying
any convertible Securities or units sold in the Placement. The Rodman Warrants
shall have the same terms as the warrants (if any) issued to the Purchasers in
the Placement, except that the exercise price shall be 125% of the public
offering price per share. The Rodman Warrants shall not have antidilution
protections or be transferable for six months from the date of the Placement
except as permitted by Financial Industry Regulatory Authority (“FINRA”)
Rule 5110, and further, the number of Shares underlying the Rodman Warrants
shall be reduced if necessary to comply with FINRA rules or regulations.
3. Expenses. The Company also agrees to reimburse Rodman’s expenses (with
supporting invoices/receipts) up to a maximum of 1% of the aggregate gross
proceeds raised in the Placement, but in no event more than $25,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
Closing.
B. Fee Tail. Rodman shall be entitled to a Placement Agent’s Fee and Rodman
Warrants, calculated in the manner provided in Paragraph A, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Rodman had introduced, directly or
indirectly, to the Company during the Term and been provided with confidential
information regarding the Placement, if such Tail Financing is consummated at
any time within the 6-month period following the expiration or termination of
this Agreement, provided that the period as to any such investors that
participated in the Placement shall be extended an additional 6 months beyond
such 6-month period (the “Tail Period”).
SECTION 2. REGISTRATION STATEMENT.
The Company represents and warrants to, and agrees with, the Placement Agent
that:
(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-153895) under the Securities Act of 1933, as amended (the “Securities
Act”), which was became effective on October 21, 2008, for the registration
under the Securities Act of the shares of Common Stock, the Warrants, and Common
Stock underlying the Warrants. At the time of such filing, the Company met the
requirement of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Securities, their respective pricings and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, at the time it became effective,
including the exhibits thereto filed at such time, as amended at such time, is
hereinafter called the “Registration Statement”; such prospectus in the form in
which it appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented preliminary form of prospectus, in the form in
which it will be filed with the Commission pursuant to Rule 433 (including the
Base Prospectus as so supplemented) is hereinafter called the “Preliminary
Prospectus Supplement”; and the supplemented form of prospectus, in the form in
which it will be filed with the Commission pursuant to Rule 424(b) (including
the Base Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” The Registration Statement at the time it originally

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 3
became effective is hereinafter called the “Original Registration Statement.”
Any reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), pursuant to Item 12 of Form S-3, which
were or are filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), at any given time, as the case may be; and any reference in
this Agreement to the terms “amend,” “amendment” or “supplement” with respect to
the Registration Statement, the Original Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus or the
Prospectus Supplement (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus or the Prospectus Supplement, as the
case may be. The Company has not received any notice that the Commission has
issued or intends to issue a stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement or intends to commence a proceeding for any such purpose. For
purposes of this Agreement, “free writing prospectus” has the meaning set forth
in Rule 405 under the Securities Act and the “Time of Sale Prospectus” means the
Base Prospectus, together with the Preliminary Prospectus Supplement, if any,
and the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.
(B) The Original Registration Statement (and any further document to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the applicable Rules and Regulations. Each
of the Base Prospectus, the Time of Sale Prospectus, if any, and the Final
Prospectus, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations promulgated thereunder, and none of such documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein (with
respect to Incorporated Documents incorporated by reference in the Base
Prospectus or Prospectus Supplement), in light of the circumstances under which
they were made, not misleading. No post-effective amendment to the Registration
Statement reflecting any facts or events arising after the date thereof which
represent, individually or in the aggregate, a fundamental change in the
information set forth therein is required to be filed with the Commission. There
are no documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. As of the date hereof, except for this Agreement, the Securities
Purchase Agreement and the Warrants, there are no contracts or other documents
required to be described in the Base Prospectus, the Time of Sale Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, that have not been described or filed as required.
(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus. Neither the
Company nor any of its directors and officers has distributed and none of them
will distribute, prior to the Closing Date, any offering material in connection
with the offering and sale of the Securities other than the Base Prospectus, the
Time of Sale Prospectus, if any, the Prospectus Supplement, the Registration
Statement, copies of the documents incorporated by reference therein and any
other materials permitted by the Securities Act.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 4
(D) Without the prior written consent of the Company, the Placement Agent hereby
confirms that it has not given and will not give to any prospective purchaser of
the Securities any free writing prospectuses other than as set forth on
Schedule A hereto.
(E) The Company and the Placement Agent have agreed that the information set
forth on Schedule A hereto (such information shall be referred to in this
Agreement as the “Scripted Information”) shall be orally conveyed by the
Placement Agent to each Purchaser prior to the Placement Agent’s confirming
sales of Securities.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as disclosed in
the Registration Statement, the Time of Sale Prospectus or the SEC Reports (as
defined below), the Company hereby represents and warrants to the Placement
Agent as follows:
(A) Authorization. The Company has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by each of the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, its board of directors or its
stockholders in connection therewith other than in connection with the “Required
Approvals” (as defined in subsection 3(D) below). Each Transaction Document to
which the Company is a party has been (or upon delivery will have been) duly
authorized and executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) that rights to indemnification and contribution
thereunder may be limited by federal or state securities laws or public policy
relating thereto.
(B) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected (except
as may have been consented to or waived), or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not reasonably be
expected to have a Material Adverse Effect.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 5
(C) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind) in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than such filings as are required to be made under applicable
Federal and state securities laws, by the “Trading Market” (which, for purposes
of this Agreement means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date hereof: The Nasdaq Capital
Market and OMX Nordic Exchange), the Authorized Shares Approval (as defined in
the Securities Purchase Agreement) and otherwise under the Securities Purchase
Agreement (collectively, the “Required Approvals”).
(D) Certain Fees. Except as otherwise provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the offer and sale of the Securities contemplated by the Transaction
Documents.
(E) Regulation M Compliance. The Company has not, and to its knowledge none of
its officer’s or directors have, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid pursuant to Section 1.A.
(F) FINRA Affiliations. To the knowledge of the Company, there are no
affiliations with any FINRA member firm among the Company’s officers, directors
or any five percent (5%) or greater stockholder of the Company, except as set
forth in the Base Prospectus.
In addition to the representations made in this Section 3, as of the Closing
Date, the Company hereby makes to Rodman each of the representations and
warranties made by the Company to the Purchasers in the Securities Purchase
Agreement, as though restated in their entirety herein.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PLACEMENT AGENT. The Placement
Agent hereby represents and warrants to the Company as follows:
(A) Neither the Placement Agent, nor any of its directors, officers, or agents
have distributed, and none of them will distribute, prior to the Closing Date,
any offering material in connection with the offering or sale of the Securities
other than the Prospectus, the Preliminary Prospectus Supplement, and the
Prospectus Supplement.
(B) Neither the Placement Agent, nor any of its directors, officers, or agents
have, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.
(C) The Placement Agent, nor any of its directors, officers, or agents have
distributed, and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offer of the Securities other than the
information set forth in Schedule A hereto, and in no event, any materials that
could be deemed a free writing prospectus under the Securities Act.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 6
SECTION 5. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.
SECTION 6. ENGAGEMENT TERM. The term of Rodman’s engagement hereunder will begin
on the date hereof and end on the earlier of the consummation of the Placement
or 10 days after the receipt by either party hereto of written notice of
termination. Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement. Rodman agrees not to
use any confidential information concerning the Company provided to it by the
Company for any purposes other than those contemplated under this Agreement.
SECTION 7. RODMAN INFORMATION. The Company agrees that any information or advice
rendered by Rodman in connection with this engagement is for the confidential
use of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Rodman’s prior written consent.
Notwithstanding the foregoing, the Company may file this Agreement and any
Transaction Document with the Commission in any filing made by the Company
pursuant to the Securities Act, the Exchange Act or the rules and regulations
thereunder, and may refer to Rodman’s engagement hereunder and the terms of this
Agreement in any such filing (including any exhibit thereto).
SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Rodman is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Rodman hereunder, all of
which are hereby expressly waived.
SECTION 9. CLOSING. The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, on the date hereof and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:
(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any Exchange Act filings required to be made by the Company in connection with
the offer and sale of the Securities shall have been timely filed with the
Commission.
(B) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 7
(C) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in customary form and substance,
reasonably satisfactory to the Placement Agent.
(D) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus, the Time of Sale Prospectus, if any, the Prospectus Supplement or
the Incorporated Documents and (ii) since such date there shall not have been
any change in the capital stock or long-term debt of the Company or any of its
Subsidiaries or any change, or any development involving a prospective change,
in or affecting the business, financial condition, stockholders’ equity or
results of operations of the Company and its Subsidiaries, otherwise than as set
forth in or contemplated by the Base Prospectus, the Prospectus Supplement or
the Incorporated Documents, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, the Prospectus Supplement
or the Incorporated Documents.
(E) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
NASDAQ Capital Market and the OMX Nordic Exchange, and satisfactory evidence of
such actions shall have been provided to the Placement Agent. The Company shall
have taken no action designed to, or likely to have the effect of terminating
the registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the NASDAQ Capital Market or the
OMX Nordic Exchange, nor has the Company received any information suggesting
that the Commission, the NASDAQ Capital Market or the OMX Nordic Exchange is
contemplating terminating such registration or listing.
(F) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or The Nasdaq Capital Market or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum or maximum prices or maximum ranges for
prices shall have been established on any such exchange or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium shall have been
declared by federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, (iii) the United States shall have become engaged in hostilities
in which it is not currently engaged, the subject of an act of terrorism, there
shall have been an escalation in hostilities involving the United States, or
there shall have been a declaration of a national emergency or war by the United
States, or (iv) there shall have occurred any other calamity or crisis or any
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event in clause (i), (iii) or
(iv) makes it, in the sole judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.
(G) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 8
(H) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including this Agreement as an
exhibit thereto.
(I) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed to between the
Company and the Purchasers.
(J) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110 with respect to the
Registration Statement and pay all filing fees required in connection therewith.
(K) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court, in either case, located in New York, New York and, by execution
and delivery of this Agreement, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
aforesaid courts. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 9
SECTION 11. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Rodman and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
SECTION 12. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address specified on the signature pages attached
hereto prior to 6:30 p.m. (New York City time) on a business day, (b) the next
business day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages hereto.

 

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
June  ____, 2009
Page 10
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman the enclosed copy of this Agreement.

            Very truly yours,

RODMAN & RENSHAW, LLC
      By:           Name:           Title:      

Address for notice:
1251 Avenue of the Americas, 20th Floor
New York, NY, 10020
Attention: General Counsel

              Accepted and Agreed to as of
the date first written above:    
 
            EPICEPT CORPORATION    
 
           
By:
                          Name:        
 
  Title:        

Address for notice:
777 Old Saw Mill River Road
Tarrytown, NY 10591

Attn:  
Robert W. Cook
Senior Vice President & Chief Financial Officer

 

 



--------------------------------------------------------------------------------



 



(RODMAN & RENSHAW LOGO) [c87051c8705101.gif]
ADDENDUM A
INDEMNIFICATION PROVISIONS
In connection with the engagement of Rodman & Renshaw, LLC (“Rodman”) by EpiCept
Corporation (the “Company”) pursuant to a letter agreement dated June 18, 2009,
between the Company and Rodman, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:

1.  
To the extent permitted by law, the Company will indemnify Rodman and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934) against all losses, claims,
damages, expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Rodman’s willful misconduct or gross
negligence in performing the services described herein.

2.  
Promptly after receipt by an indemnified party of notice of any claim or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to indemnity hereunder, the indemnified party will notify the
indemnifying party in writing of such claim or of the commencement of such
action or proceeding, and the indemnifying party will assume the defense of such
action or proceeding and will employ counsel reasonably satisfactory to the
indemnified party and will pay the fees and expenses of such counsel; provided
that if an indemnified party fails to provide prompt notice of such claim or
proceeding the indemnifying party shall be relieved of its obligations set forth
in paragraph 1 and 3 if and to the extent the indemnifying party is materially
prejudiced by such failure to so notify. Notwithstanding the preceding sentence,
the indemnified party will be entitled to employ counsel separate from counsel
for the indemnifying party and from any other party in such action if counsel
for the indemnified party reasonably determines that it would be inappropriate
under the applicable rules of professional responsibility for the same counsel
to represent both the indemnifying party and the indemnified party. In such
event, the reasonable fees and disbursements of no more than one such separate
counsel will be paid by the indemnifying party. The indemnifying party will have
the exclusive right to settle the claim or proceeding provided that the
indemnifying party will not settle any such claim, action or proceeding without
the prior written consent of the indemnified party, which will not be
unreasonably withheld.

3.  
The Company agrees to notify Rodman promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to the Placement.

Rodman & Renshaw, LLC • 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 • Fax: 212 581 5690 • www.rodm.com • Member: FINRA, SIPC

 

 



--------------------------------------------------------------------------------



 



4.  
If for any reason the foregoing indemnity is unavailable to the indemnified
party or insufficient to hold the indemnified party harmless, then the Company
and Rodman agree to contribute to the amount paid or payable by the indemnified
party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Rodman on the other, but also the relative
fault of the Company on the one hand and Rodman on the other that resulted in
such losses, claims, damages or liabilities, as well as any relevant equitable
considerations. The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim. Notwithstanding the provisions hereof,
Rodman’s share of the liability hereunder shall not be in excess of the amount
of fees actually received, or to be received, by Rodman under the Agreement
(excluding any amounts received as reimbursement of expenses incurred by
Rodman). No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

5.  
These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

            RODMAN & RENSHAW, LLC
      By:           Name:           Title:      

              Accepted and Agreed to as of
the date first written above:    
 
            EPICEPT CORPORATION    
 
           
By:
                          Name:        
 
  Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SCRIPTED INFORMATION

 

 